 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT TACOMA

 6      ANTONIO A.,
                                                             Case No. 3:18-cv-05104-TLF
 7                                 Plaintiff,
                v.                                           ORDER AFFIRMING
 8                                                           DEFENDANT’S DECISION TO
        COMMISSIONER OF SOCIAL                               DENY BENEFITS
 9      SECURITY,
10                                 Defendant.

11
            Antonio A. has brought this matter for judicial review of defendant’s denial of his
12
     applications for disability insurance and supplemental security income (SSI) benefits. The parties
13
     have consented to have this matter heard by the undersigned Magistrate Judge. 28 U.S.C. §
14
     636(c), Federal Rule of Civil Procedure 73; Local Rule MJR 13. For the reasons set forth below,
15
     the undersigned affirms defendant’s decision to deny benefits.
16
                                    PROCEDURAL BACKGROUND
17
            Plaintiff filed applications for disability insurance and supplemental security income
18
     benefits in May 2014, alleging he became disabled as of March 1, 2014. Dkt. 12, Administrative
19
     Record (AR) 17. Both applications were denied at the initial and reconsideration administrative
20
     review levels. Id. A hearing was held before an administrative law judge (ALJ). Id. Plaintiff
21
     appeared and testified, as did a vocational expert. AR 731-96. In a written decision, the ALJ
22
     determined that there were jobs existing in significant numbers in the national economy that
23

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 1
 1   plaintiff could perform, and therefore that he was not disabled. AR 17-28. Plaintiff filed a

 2   complaint with this Court, seeking reversal and remand for an award of benefits.

 3                                      STANDARD OF REVIEW

 4          The Court will uphold an ALJ’s decision unless: (1) the decision is based on legal error;

 5   or (2) the decision is not supported by substantial evidence. Revels v. Berryhill, 874 F.3d 648,

 6   654 (9th Cir. 2017). Substantial evidence is “‘such relevant evidence as a reasonable mind might

 7   accept as adequate to support a conclusion.’” Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir.

 8   2017) (quoting Desrosiers v. Sec'y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir.

 9   1988)). This requires “‘more than a mere scintilla,’” though “‘less than a preponderance’” of the

10   evidence. Id. (quoting Desrosiers, 846 F.2d at 576).

11          The Court must consider the administrative record as a whole. Garrison v. Colvin, 759

12   F.3d 995, 1009 (9th Cir. 2014). The Court is required to weigh both the evidence that supports,

13   and evidence that does not support, the ALJ’s conclusion. Id. The Court may not affirm the

14   decision of the ALJ for a reason upon which the ALJ did not rely. Id. Only the reasons identified

15   by the ALJ are considered in the scope of the Court’s review. Id.

16           “If the evidence admits of more than one rational interpretation,” that decision must be

17   upheld. Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984). That is, “[w]here there is conflicting

18   evidence sufficient to support either outcome,” the Court “must affirm the decision actually

19   made.” Allen, 749 F.2d at 579 (quoting Rhinehart v. Finch, 438 F.2d 920, 921 (9th Cir. 1971)).

20                                         ISSUES FOR REVEW

21          1. Did the ALJ err in discounting plaintiff’s subjective symptom testimony?

22          2. Did the ALJ err in failing to address the lay testimony?

23

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 2
 1                                             DISCUSSION

 2          The Commissioner uses a five-step sequential evaluation process to determine if a

 3   claimant is disabled. 20 C.F.R. §§ 404.1520, 416.920. At step four of that process, a claimant’s

 4   residual functional capacity (RFC) is assessed to determine whether past relevant work can be

 5   performed, and, if necessary, at step five to determine whether an adjustment to other work can

 6   be made. Kennedy v. Colvin, 738 F.3d 1172, 1175 (9th Cir. 2013). At step five, the

 7   Commissioner has the burden of proof, which can be met by showing a significant number of

 8   jobs exist in the national economy that the claimant can perform. Tackett v. Apfel, 180 F.3d

 9   1094, 1099 (9th Cir. 1999); 20 C.F.R. §§ 404.1520(e), 416.920(e).

10          1.      The ALJ did not err in evaluating plaintiff’s testimony.

11          In weighing a plaintiff’s testimony about subjective pain or intensity of symptoms, an

12   ALJ must use a two-step process. First, the ALJ must determine whether there is objective

13   medical evidence of a condition that could reasonably be expected to produce some degree of the

14   alleged symptoms. Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014). If the first step is

15   satisfied, and provided there is no evidence of malingering, the second step follows. In the

16   second step, the ALJ may reject the testimony regarding the severity of symptoms if: the ALJ

17   provides specific findings identifying what testimony is not credible and the evidence that

18   undermines the plaintiff’s testimony; and, based on those findings, the ALJ gives clear and

19   convincing reasons for rejecting the testimony. Id.

20          Here, the ALJ discounted plaintiff’s testimony that he cannot work because of pressure

21   on his neck, stinging in his forearms and hands, AR 758-59, 771, 777-78, difficulty balancing

22   and walking, AR 762-63, 773, difficulty grabbing, and a tendency to drop things, AR 760. The

23   ALJ gave several reasons for doing so. AR 22. Among those reasons is that the severity of

24   plaintiff’s back and neck pain is not supported by the medical evidence, and especially the

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 3
 1   examining opinion of Gary Gaffield, D.O. This was a clear and convincing reason for

 2   discounting plaintiff’s testimony about his limitations, and substantial evidence supports it.

 3          Inconsistency with the medical opinion evidence can be a clear and convincing reason to

 4   discount a claimant’s testimony. See Light v. Social Sec. Admin., 119 F.3d 789, 792 (9th Cir.

 5   1997) (“In weighing claimant's credibility, the ALJ may consider his reputation for truthfulness,

 6   inconsistencies either in his testimony or between his testimony and . . . testimony from

 7   physicians and third parties concerning the nature, severity, and effect of the symptoms of which

 8   he complains.”); George v. Berryhill, 727 F. App'x 287, 290 (9th Cir. 2018).

 9          As the ALJ found, Dr. Gaffield’s examination showed plaintiff to be less limited in using

10   his hands, and in walking without a cane, than plaintiff testified. AR 23, 662-63. Dr. Gaffield

11   examined plaintiff in September 2016. AR 657. He reviewed several treatment notes and an x-

12   ray report. AR 657-58. He conducted a clinical interview and a physical examination. He noted

13   that plaintiff had some atrophy in the upper extremities, hypersensitivity in parts of both hands,

14   and slightly diminished grip. AR 660-62. He observed that plaintiff could get out of chairs

15   “without effort” and on and off an exam table “without difficulty,” and that plaintiff was likewise

16   able to rise “from supine to sitting without turning on his side.” AR 661. He noted that plaintiff

17   complained of neck pain in doing certain motions but did not have trouble walking in tandem.

18   He found that neck pain limited plaintiff’s range of motion in the neck, back, and hip. AR 661.

19   He diagnosed plaintiff with “Marked restricted cervical motion with hypersensitivity in the C8

20   dermatome bilaterally” and “Mildly impaired grip without restricted motion of his digits and

21   hypersensitivity of the fourth and fifth digits of each hand.” AR 662.

22          Dr. Gaffield opined that plaintiff has no limitation in walking, standing, or sitting in an

23   eight-hour workday. AR 662. He limited plaintiff to lifting 50 pounds occasionally and 25

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 4
 1   pounds frequently. He found plaintiff can perform postural activities occasionally and

 2   manipulative activities frequently. AR 662-63.

 3           Dr. Gaffield’s evaluation thus supports the ALJ’s finding that plaintiff was found to have

 4   fewer physical limitations than plaintiff testified to.

 5           Plaintiff asserts that a reviewing opinion by M. Tambellini, M.D., and treatment notes by

 6   David Lounsberry, M.D., and Brian Iuliano, M.D., undermine Dr. Gaffield’s observations and

 7   instead support plaintiff’s testimony. See AR 29, 356, 385, 634, 636. Plaintiff also asserts that

 8   the record actually supports his testimony about problems with balance and unsteadiness. These

 9   arguments are unavailing.

10           First, the ALJ gave valid and supported reasons for giving greater weight to Dr.

11   Gaffield’s opinion than Dr. Tambellini’s. AR 24, 26. An examining opinion is generally entitled

12   to greater weight than a non-examining opinion. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

13   1995). Moreover, as the ALJ observed, Dr. Gaffield’s opinion came “late in the period at issue”

14   and was thus based on a more complete medical record. AR 24, 657-58; see 20 C.F.R. §

15   404.1527(c)(3) (“The more a medical source presents relevant evidence to support a medical

16   opinion, particularly medical signs and laboratory findings, the more weight we will give that

17   medical opinion.”).

18           Second, the treatment records do not show findings inconsistent with Dr. Gaffield’s

19   findings. Although plaintiff asserts that ARNP Jeanne Boudrieau found him to have “severely

20   limited walking ability,” the plaintiff has not identified such an opinion in the record. See Dkt.

21   13, p. 6 (citing AR 341-43, 384). And while Ms. Boudrieau continued to renew plaintiff’s

22   prescription for three medications, the ALJ was not required to draw the inference that plaintiff

23   had greater functional limitations than Dr. Gaffield found. See Reddick v. Chater, 157 F.3d 715,

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 5
 1   722 (9th Cir. 1998) (ALJ responsible for determining credibility, resolving conflicts and

 2   ambiguities in medical evidence).

 3          Plaintiff also points out that Ms. Boudrieau was plaintiff’s treating provider and qualifies

 4   as an “acceptable medical source” under the new SSA regulations. Dkt. 13, pp. 6-7; see 20 CFR

 5   §§ 404.1502 (a)(7), 416.902 (a)(7) (effective March 27, 2017). These regulations apply only to

 6   claims filed on or after March 27, 2017. And although the new regulations will affect how an

 7   ALJ must assess a nurse practitioner’s opinion, they would not imply any error here because Ms.

 8   Boudrieau did not provide an opinion.

 9          Likewise, plaintiff does not show error based on findings by treating physicians Dr.

10   Lounsberry and Dr. Iuliano. Dkt. 13, pp. 7-8. Drs. Lounsberry and Iuliano observed over the

11   course of treatment that plaintiff was experiencing continued pain in the neck and shoulders and

12   weakness, burning and tingling, and lack of coordination in his legs and arms. AR 356-57, 385-

13   87, 634, 636. These findings also do not undermine the ALJ’s reliance on Dr. Gaffield’s opinion

14   in evaluating plaintiff’s testimony. Neither treating physician performed an evaluation of

15   plaintiff’s functional physical abilities, as Dr. Gaffield did. The ALJ was entitled to rely on Dr.

16   Gaffield’s examining opinion to discount plaintiff’s testimony. See Light, 119 F.3d at 792.

17          Plaintiff also contends that the fact that he was prescribed heavy medications supports his

18   pain complaints and its link to depression. Plaintiff does not assign error to the ALJ’s failure to

19   find depression a medically determinable impairment, Dkt. 13, p. 1; nor did he list depression (or

20   any other mental or emotional condition) as a cause of disability in his administrative

21   proceedings. See AR 29, 41-42, 64, 134. In addition, the ALJ did not rely on a lack of prescribed

22   medication to find plaintiff less limited than he stated. Rather, the ALJ relied on Dr. Gaffield’s

23   opinion and the longitudinal findings of plaintiff’s medical providers. See AR 24. The ALJ could

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 6
 1   consider the prescribed treatment for plaintiff’s pain complaints as a factor in weighing

 2   plaintiff’s testimony, but those prescriptions did not require the ALJ to fully credit that

 3   testimony. See Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 603 (9th Cir. 1999)

 4   (ALJ has primary responsibility for determining whether inconsistencies “are material (or are in

 5   fact inconsistencies at all) and whether certain factors are relevant to discount” medical

 6   opinions).

 7          Plaintiff also contends the ALJ erred in failing to address plaintiff’s testimony about

 8   disrupted sleep and his need for naps. Plaintiff testified that he tosses and turns when sleeping,

 9   and that he usually takes long naps during the day. AR 771. He stated the sleep difficulty comes

10   from pain in his neck. Id. The ALJ was not required to explicitly address this testimony, because

11   the ALJ gave clear and convincing reasons to discount as a whole plaintiff’s testimony about the

12   severity of his neck pain. See Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991) (ALJ

13   findings “must be sufficiently specific to allow a reviewing court to conclude the adjudicator

14   rejected the claimant's testimony on permissible grounds and did not arbitrarily discredit a

15   claimant's testimony regarding pain” [internal quotation marks omitted]).

16          Accordingly, plaintiff has not identified error in the ALJ’s consideration of plaintiff’s

17   testimony.

18          2.      The ALJ’s error in failing to address lay testimony was harmless.

19          Plaintiff also contends that the ALJ erred in failing to discuss a May 2016 Lay Witness

20   Statement provided by plaintiff’s spouse. AR 213. The ALJ did not cite to or mention this

21   statement in the RFC analysis. AR 20-26. This was error. See Bruce v. Astrue, 557 F.3d 1113,

22   1115 (9th Cir. 2009) (lay testimony is competent evidence and cannot be disregarded without

23   comment).

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 7
 1          The ALJ’s failure to address this lay statement does not warrant remand, however.

 2   “Where lay witness testimony does not describe any limitations not already described by the

 3   claimant, and the ALJ’s well-supported reasons for rejecting the claimant’s testimony apply

 4   equally well to the lay witness testimony,” the failure to address the lay testimony may be

 5   deemed harmless. Molina v. Astrue, 674 F.3d 1104, 1117-22 (9th Cir. 2012); Valentine v.

 6   Comm'r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (ALJ can reject lay witness

 7   testimony when ALJ has properly rejected claimant’s testimony and lay witness’s testimony is

 8   similar to claimant’s subjective complaints).

 9          Plaintiff’s spouse stated that plaintiff was unsteady on his feet, stumbled walking after

10   two blocks, and had fallen multiple times in the previous year. AR 213, 214. She stated

11   plaintiff’s pain woke him up every night, making him tired and needing to lie down the next day.

12   AR 213-14. She also stated that plaintiff needed to lie down every day from pain and fatigue.

13   She stated that plaintiff could not stand for very long and needed a stool when washing dishes.

14   AR 214. She stated plaintiff had numbness and stinging in his hands with repetitive acts, such as

15   doing laundry. AR 214. Finally, she stated plaintiff felt depressed and “at sea” because he could

16   not work. AR 215.

17          Plaintiff contends that his wife’s testimony helped “establish depression as a colorable

18   impairment.” But plaintiff’s wife cited a depressed mood as a result of plaintiff’s inability to

19   work, not a cause. AR 215. Plaintiff did not assign error to the ALJ’s failure to find depression a

20   medically determinable impairment, see Dkt. 13, p. 1. One of plaintiff’s records lists depression

21   among his diagnoses, AR 414, yet there is little indication in the record that plaintiff was ever

22   treated for that condition. (Plaintiff’s implication that he was prescribed Nortriptyline for

23   depression does not appear to have a basis in the record. See Dkt. 13, p. 8.)

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 8
 1          Because the lay testimony of plaintiff’s spouse is similar to and does not identify any

 2   greater limitations than plaintiff’s testimony, see 758-63, 771-78, and because the ALJ’s well-

 3   supported reasons for discounting plaintiff’s testimony apply equally well to this lay testimony,

 4   the ALJ’s failure to address the lay statement from plaintiff’s spouse is harmless. See Molina,

 5   674 F.3d at 1122.

 6                                            CONCLUSION

 7          Based on the foregoing analysis, the Defendant’s decision to deny benefits is

 8   AFFIRMED.

 9          Dated this 28th day of December, 2018.

10

11

12                                                        A
                                                          Theresa L. Fricke
13                                                        United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 9
